Citation Nr: 1541050	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle/foot disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The Veteran served on active duty from August 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that a preexisting left ankle disability was aggravated by service, resulting in a current left ankle/foot disability, to include arthritis and/or nerve damage.  In addition, he maintains that his back and hip disabilities are a result of compensating for the left ankle/foot disability.  

In that respect, the Board notes that the Veteran's DD Form 214 reflects service in Vietnam from April 1970 to March 1971.  A June 1971 VA Form 07-3101 reflects the RO's request for records of treatment from "Sept-Oct 1969" for treatment of mononucleosis, and for records in "Dec 1969" for treatment of pneumonia, at the Madigan General Hospital in Tacoma, Washington.  This was in connection with a pneumonia and mononucleosis claim from shortly after the Veteran's service.  The July 1971 response from the service department states that "AVAILABLE REQUESTED RECORDS FORWARDED," and the enclosures were noted to be the service entrance and separation examination reports, x-rays, dental records, and medical records.  

Although the service entrance and separation examination reports, along with some service treatment records are associated with the record, service treatment records during the Veteran's period of service in Vietnam, i.e., records dated from May 1970 and prior to separation in March 1971, are not associated with the record, and there is no indication that that an attempt has been made to obtain those records.  The Board notes the May 2010 and September 2010 VA Forms 07-3101 reflect request for verification of service dates, not requests for records.  On remand, an attempt must to be made to obtain the complete service treatment records, and, in view of the evidence and the Veteran's assertions, the service personnel records should also be obtained and associated with the record.  

In addition, at the Board hearing, the Veteran testified that at the induction center in Seattle, Washington, he provided a written recommendation from his family doctor to the effect that he was not fit for active duty based on his history of ankle strains.  The Veteran stated that after he sprained his ankle during basic training, he was given a profile so that he would not be assigned to an infantry unit.  He noted that he was subsequently deployed to Vietnam with an artillery unit, with duties that required heavy lifting, to include hundreds of sandbags and 50 gallon drums, on a regular basis.  He stated the following:

On one particular event, after landing on a hilltop in Cambodia, several pallets of 105 rounds slid down [40 feet] into a mud ravine.  I and another cook were told to hump them back up to the guns while they were firing a mission to support the infantry troops.  About four, four to five hours later, we got done.  It was late in the evening and pouring rain.  I collapsed in the mud.  When I came to the next morning, I could not hear and my back and legs and ankle were very swollen and sore.  This type of repeated activity I believe greatly contributed to the condition I'm in today. 

Consistent with the Veteran's testimony, an April 1968 letter from the Veteran's private physician, Dr. Dahl, pertaining to the Veteran's left ankle is among the service treatment records in the file.  Dr. Dahl reported that the Veteran had a widened joint mortise of the left ankle with recurrent inversion.  The letter is date stamped later that same month as follows: "LETTER REVIEWED AND CONSIDERED IN EXAMINEE'S PHYSICAL PROFILE."

A May 1969 orthopedic referral to the Armed Forces Examining and Entrance Station (AFEES) notes left ankle symptoms with frequent inversion.  The report of orthopedic examination reflects a history of difficulty with the left ankle for approximately two years, and pain on running was noted.  Subjective tenderness below the medial malleolus was reported to be poorly localized on repeated checking.  The examiner concluded that the left lower extremity complaints were not very significant, noting no objective findings.  The recommendation was for regular active duty in the Armed Forces.  

The May 1969 service entrance examination report (ultimately completed in August 1969 when the Veteran entered active duty), shows that the lower extremities were normal.  In section number 73 of the report, questionable left ankle symptoms were noted.  The lower extremities were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  On the accompanying medical history it was noted that the left ankle was symptomatic and reference was made to an attached letter.  

Service treatment records in August 1969 reflect complaints of pain and swelling in the left ankle, and a history of seven sprains of the left ankle in the previous few years was noted, as well as a severe sprain of the foot when pole vaulting in high school.  The examiner reported pain and swelling in the left ankle, as well as pain beneath the lateral malleolus of the left foot.  The impression was chronic [illegible] ligaments with a tendency for sprain.  On orthopedic evaluation the following day, the diagnosis was left ankle sprain, and he was profiled for a swollen left ankle.  Restrictions were no crawling, stooping, running jumping, or prolonged standing or marching for 5 days.  

An August 1969 report of x-ray examination of the left ankle notes as follows:

LEFT ANKLE:  Reveal[s] a calcific density lying [illegible] the lateral malleolus of the left ankle.  This appears to represent an old avulsive fracture fragment.  The examination is otherwise unremarkable.  

Orthopedic records in September 1969 reflect recent immobilization of the left ankle, and note that x-ray examination of the left ankle did not reveal abnormal or [illegible] widening of the ankle mortise.  Laxity of the lateral ligament of the left ankle was noted to predispose him to recurrent sprain.  The recommendation was as follows:

When he returns to basic he should have a temporary L2 [illegible] profile x 90 days to include no running on uneven ground - he should have non-infantry MOS following basic.  

No further service records relevant to the claims are associated with the record other than the separation examination report and associated records.  As reflected above, an attempt to obtain the complete service treatment records will be made on remand.  

After service, a March 2005 private record notes that the Veteran was 2 weeks status post left-sided L5-Sl laminectomy and discectomy.  Preoperative numbness and weakness was noted to be getting worse since the surgery.  Partial foot drop and dorsiflexion weakness in the left foot was reported, and ambulation with a cane was noted.  Physical and occupational medicine was recommended to help strengthen his ankle muscles on the left side.  VA treatment records in March 2010 note chronic back and hip pain, along with a left foot drop following back surgery in 2005.  

The Veteran has not been afforded a VA examination as to his claims of service connection for disabilities of his left ankle, back, and hips.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the left ankle, the evidence shows that the Veteran did have a left ankle disability noted at entrance based on the April 1968 letter from Dr. Dahl (that was made part of the service records), the May 1969 pre-induction report and the completed entrance examination report from August 1969.  Thus, this is a claim based on service aggravation, at least for the left ankle disability that existed and was noted at entrance.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

The Board notes that the Veteran testified to having ongoing and/or recent private treatment through Group Health Cooperative, and records dated in March 2005 from that provider are associated with the file.  Prior to the examination(s), an attempt to obtain any outstanding records of pertinent medical treatment should be made and any records obtained added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to obtain complete service treatment and personnel records.  If such records cannot be obtained, the Veteran should be advised and the RO should make a formal finding of unavailability.

2.  Contact the Veteran and request authorization and consent to release information to VA, for Group Health Cooperative, as well as any other private doctor who has treated the Veteran's left ankle, back, or hip disability.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the left ankle, back, and hip disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA left ankle, back, and hip examination(s) by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and identify the Veteran's current left ankle, back and hip disabilities.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's preexisting left ankle disability increased in disability during his active service.  An increase in disability does not include a temporary flare-up or worsening of symptoms.

If there was an increase in disability for the left ankle during service, the examiner is to provide an opinion as to whether it is undebatable (reasonable minds cannot differ) that the increase was a result of the natural progress of the disease.

If the increase in disability was not a result of the natural progress of the disease, the examiner should provide an opinion to whether it is at least as likely as not that the Veteran currently has the same left ankle disability (or a progression of such) that preexisted service.

As to any other identified current left ankle/foot disability that is separate and distinct from the Veteran's preexisting left ankle disability, the examiner is to provide an opinion as to whether it is at least as likely as not that any other current left ankle/foot disability had its onset during, or is otherwise related to, his active service.

The examiner should also provide an opinion as to whether the Veteran's current low back and/or hip disability was caused by, or aggravated by, his left ankle/foot disability.

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

